DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 16 December 2107, which claims domestic priority to a provisional application filed 16 December 2016.
Claims 1-22 are currently pending and have been examined.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed 

Claims 1, 11 and 18 recite the steps of processing data to determine a readmission risk quotient or a readmissions risk ratio quotient. The patent application does not provide an adequate formula or algorithm explaining how the quotient is generated. For example, the specification, in published paragraph [0052] states that the quotient may be based on various data. The specification does not, however, disclose an adequate formula or algorithm for generating the quotient. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

Claims 4, 5, 7, 14-17, 19 and 22 recite steps directed to generating a quote for readmissions insurance, issuing and generally managing a readmissions insurance policy. The patent application does not provide an adequate formula or algorithm explaining how the quotient is generated. For example, the specification, in published paragraph [0060] states that the policy may be based on user input. The specification does not, however, disclose an adequate formula or algorithm for generating the quote or the policy. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claims are replete with indefinite issues. The following is an incomplete recitation of the idefinite issues in the claims:
	1.	The readmission risk indicators determined by the system are not utilized by the invention after they are determined. This amounts to a gap between the elements. This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections.  See MPEP § 2172.01. The limitation readmissions risk analysis has the same issue.
		Senor measurements – it is not clear what this refers to.
		It is unclear what the applicant is referring to with the limitation using utilizing.
	3, 4, 6, 8, 9.		There is no antecedent basis for the limitation the readmission risk ratio quotient. 
	4.	It is unclear what the claim is referring to when referring to other groups. Further this readmission risk quotient for other groups amounts to a gap in the elements and the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements/steps/necessary structural connections.  See MPEP § 2172.01.
	5.	It is unclear what the claim is referring to when referring to issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk ratio quotient. How is a policy issued in response to the readmissions risk ratio quotient? Does the Applicant mean to refer to the quote for readmissions insurance instead of the readmissions risk ratio quotient?
	9.	It is unclear how the readmissions risk ratio quotient can contain plural data points. Does the Applicant mean to refer to the readmission data?
	10.	 There is no antecedent basis for the limitation the plurality of data points; note claim 10 depends from claim 8.
	11.	The claim is directed to sensing information including at least readmission data associated with the information about patients. This is either an antecendent issue with the limitation the information about patients, or the claim is indistinct as the information includes data associated with the information; the limitation is redundant.
		The claim indicates that it is directed to sensing information including at least readmission data, and then indicates the system analyzes the information and readmission data. The readmission data is part of the information, possibly the Applicant meant to indicate that the system analyzes the information including the readmission data? It is entirely unclear as the Applicant uses information twice in the first limitation.
	17.	The claim is directed to a system of claim 10, however claim 10 is a method claim. This claim has antecedent issues with respect to the processing system. It is unclear whether the alert in claim 17 is the same as the alert in claim 8, upon which it depends.
	18.	It is unclear whether the second indication of readmission data is the same data as the first indication of readmission data. The claim has the same issue with regard to the limitation sensor measurements.
		The limitation measurments is apparently misspelled. 
	1, 11, 18, 19, 22.	The claims contains plural intended use limitations, as discussed below in the prior art rejection of the claim, to the extent that it is not clear what is or what is not claimed by the invention.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-10, 17, 20 and 21 are drawn to a readmissions monitoring method, comprising: establishing a sensor network for one or more facilities for performing sensor measurements; determining readmission risk indicators for analysis utilizing readmission data and the sensor measurements measured by the sensor network; performing readmissions risk analysis using utilizing the readmission data and sensor measurements; processing past and present readmission data and sensor measurements to determine a readmission risk quotient for one or more patients of the one or more facilities, which is within the four statutory categories (i.e., a process). Claims 11-16, 18, 19 and 22 are drawn to a system for readmissions monitoring system, comprising: a sensor network positioned within a facility in communication with a plurality of sensors and devices for sensing information including at least readmission data associated with the information about patients and environments of the patients; a processing system in communication with the sensor network, wherein the processing system analyzes the information and readmission data to generate a readmissions risk ratio quotient, which is within the four statutory categories (i.e. a machine). 

All of the claimed limitations (except for the establishing a sensor network for one or more facilities for performing sensor measurements limitation) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural sensor network, facilities, devices, processing system, processor, memory and transceiver) nothing in the claim element precludes the step from practically being performed in the mind. For example, performing readmissions risk analysis in the context of this claim encompasses the user mentally determining the risk of a patient being readmitted for treatment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – establishing a sensor network for one or more facilities for performing sensor measurements. The various structural elements processor (including sensor network, facilities, devices, processing system, processor, memory and transceiver) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to establishing a sensor network for one or more facilities for performing sensor measurements generically provides an data gathering function to the material, as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the 

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe processing data or generically formulating insurance plans, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-13, 15, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Nunez et al. (U.S. PG-Pub 2017/0109494 1), hereinafter Nunez.

claims 1, 11 and 18, Nunez discloses a readmissions monitoring method (Nunez, Fig. 11.), comprising: 
establishing a sensor network for one or more facilities for performing sensor measurements (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27.); 
determining readmission risk indicators for analysis utilizing readmission data and the sensor measurements measured by the sensor network (System uses patient specific information and database of readmission risk parameters, see paragraphs 71 and 51.); 
performing readmissions risk analysis using utilizing the readmission data and sensor measurements (System determines a patient odds ratio and readmission risk score using the patient specific data and readmission risk parameters, see paragraphs 56 and 71.); 
processing past and present readmission data and sensor measurements to determine a readmission risk quotient for one or more patients of the one or more facilities (System determines a patient readmission risk score using the patient specific data and readmission risk parameters, see paragraph 71. The Office notes that the online Oxford dictionary defines quotient as “a degree or amount of a specified quality or characteristic.”); 
11.	devices for sensing information; readmissions risk ratio quotient (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see paragraphs 25-27. System determines a patient odds ratio and readmission risk score using the patient specific data and readmission risk parameters, see paragraphs 56 and 71. As the risk score is baed on the risk ratio [patient odds ratio], the Office notes that the risk score is a risk ratio quotient.); and
18.	processor for executing a set of instructions; memory for storing the set of instructions; a transceiver for receiving ... data (Nunez, Figs. 1, 2 and 11 and paragraph 23.)

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitations are interpreted as an intended use of the claimed invention:
	1.	... for performing sensor measurements; ... for analysis utilizing readmission data and the sensor measurements measured by the sensor network; ... to determine a readmission risk quotient for one or more patients of the one or more facilities;
	11.	... for sensing information including at least readmission data associated with the information about patients and environments of the patients; ... to generate a readmissions risk ratio quotient;
	18.	... for executing a set of instructions; ... for storing the set of instructions; ... for measuring information associated with one or more patients in a facility; ... for receiving readmission data as well as sensor measurements from the one or more sensors, ... to generate a readmissions risk ratio quotient.

The prior art is capable of performing the intended use recitation, therefore the prior art meets 


As per claims 2, 3, 6, 8-10, 12, 13, 15, 17, 20 and 21, Nunez discloses claims 1, 11 and 18, discussed above. Nunez also discloses:
2. 	performing sensor measurements utilizing the sensor network (Patient is provided with a patient station facility including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27.);
3, 13, 21. 	communicating the readmissions risk ratio quotient to one or more users or devices (Nunez, paragraph 71, device is reconfigured based on communicated risk score. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27.); 
6. 	updating the readmissions risk ratio quotient in response to additional readmission data and sensor measurements (System is operative to continually update the readmission risk ratio quotient with new data received in real time, see paragraphs 27 and 71.); 
8. 	sending one or more alerts based on updates or changes to the readmissions risk ratio quotient (System continually updates the calculated risk score based on new information and provides that score continually, see paragraphs 27. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27. System sends alerts based on score, see paragraphs 31 and 40.);
9, 15, 20. 	the readmissions risk ratio quotient includes a plurality of data points including medical records, procedure data, readmission data, hospital or facility data, patient data, post care data, and acute care data (See data sources of Fig. 1 and corresponding text.);
10. 	indicating which of the plurality of data points most significantly affect readmissions risks (Nunez discloses a ranking of the most reliable indicators of readmission data points, see the c-statistic of various parameters of Fig. 8; this is an indication of which of the plurality of data points most significantly affect readmissions risks for a plurality of patients.); 
12. 	wherein the facility includes one or more facilities operated by a party (Patient is provided with a patient station facility, within a clinic or hospital, including patient monitoring equipment, including cardiac or respiratory monitors, that are used to perform sensor measurements, see Nunez paragraphs 25-27.); and
17. 	wherein the processing system further updates the readmissions risk ratio quotient in response to updated information, and sends one or more alerts to one or more specified users in response to the readmissions risk ratio quotient exceeding one or more thresholds (System continually updates the calculated risk score based on new information and provides that score continually, see paragraphs 27. All data contained within the readmission risk database, including readmission risk score, is configured to be communicable to various hospital systems, see paragraph 27. System sends alerts based on score exceeding thresholds, see paragraphs 31 and 40.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 7, 14, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being obvious over Nunez, further in view of Huynh et al. (U.S. PG-Pub 2015/0039337 A1), hereinafter Huynh.

As per claims 4, 5, 7, 16, 19 and 22, Nunez discloses claims 1, 11 and 18, discussed above. Nunez also discloses:
7. 	updating the readmissions risk ratio quotient (System of Nunez is operative to continually update the readmission risk ratio quotient with new data received in real time, see paragraphs 27 and 71.).

Nunez fails to explicitly disclose:
4, 11. 	generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk ratio quotient compared with a readmission risk quotient for other groups;
5. 	receiving acceptance of the quote from the party; and issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk ratio quotient;	
7. 	updating a policy for readmissions insurance for a party;
16, 22. wherein the processing system generates a quote for readmissions insurance for a party associated with the facility based on the readmissions risk ratio quotient, receives acceptance of the quote from the party, issues a readmissions policy for the readmissions insurance to the party in response to the readmissions risk ratio quotient; and
19. 	wherein the set of instructions is further executed to manage a readmissions insurance for the facility in response to the readmissions risk ratio quotient.

However, Huynh teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
4, 11. 	generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk ratio quotient compared with a readmission risk quotient for other groups (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, see Figs. 2 and 3. Huyn discloses the use of comparing readmission risks for various entities in determining readmission insurance, see ;
5. 	receiving acceptance of the quote from the party; and issuing a readmissions insurance policy for the readmissions insurance to the party in response to the readmissions risk ratio quotient (Huynh discloses a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);	
7. 	updating a policy for readmissions insurance for a party (System of Nunez is operative to continually update the readmission risk ratio quotient with new data received in real time, as shown above. Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, see Figs. 2 and 3. Therefore the combination of references meet the limitation. See also paragraphs 105 and 109 of Huynh.);
16, 22. wherein the processing system generates a quote for readmissions insurance for a party associated with the facility based on the readmissions risk ratio quotient, receives acceptance of the quote from the party, issues a readmissions policy for the readmissions insurance to the party in response to the readmissions risk ratio quotient  (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, and a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);
19. 	wherein the set of instructions is further executed to manage a readmissions insurance for the facility in response to the readmissions risk ratio quotient (Huynh discloses generating a quote for a readmission insurance for a facility party based on calculated risk of readmission, and a party accepting and issuing a policy for readmission risk, see Figs. 2 and 3.);
in order to generate “a risk-management method includes determining a risk that one or more subjects each treated for a respective condition by a respective provider will be retreated within a respective retreatment time period, and calculating, in response to a determined risk, a 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for calculating a readmission risk score of Nunez to include generating a quote for readmissions insurance for a party associated with the one or more facilities based on the readmissions risk ratio quotient compared with a readmission risk quotient for other groups; updates the quote based on new information, receives acceptance and payment of the quote and issues the policy, as taught by Huynh, in order to create a system for calculating a readmission risk score that provides “a risk-management method includes determining a risk that one or more subjects each treated for a respective condition by a respective provider will be retreated within a respective retreatment time period, and calculating, in response to a determined risk, a fee for taking a respective action for each of the one or more subjects that is retreated within the respective retreatment time period” (Huynh, Abstract.).Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or 

The following limitations are interpreted as an intended use of the claimed invention:
	19.	... to manage a readmissions insurance for the facility in response to the readmissions risk ratio quotient;
	22.	... to[:] generate a quote for readmissions insurance for a party associated with the facility based on the readmissions risk ratio quotient, receive acceptance of the quote from the party, and issue a readmissions policy.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


Conclusion

The cited but unused art is relevant for the following reasons:
Frank et al. (U.S. PG-Pub 2010/0332263 A1) discloses a contract generation and management system;
Braverman et al. (U.S. PG-Pub 2012/0004925 A1) discloses a health policy generation system;
Badawi (U.S. PG-Pub 2014/0136225 A1), Tetteh (U.S. PG-Pub 2015/0339791 A1) and Gopal et al. (U.S. PG-Pub 2016/0358282 A1) all disclose systems to 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
21 May 2021